DETAILED ACTION

Response to Arguments
Applicant’s amendments and argument to claim(s) in after final amendment filed 04/14/2022 have been fully considered and are persuasive. Hence, all claim objection and claim rejections stated in most recent office action of 02/14/2021 has been withdrawn. 

Allowable Subject Matter
	Claims 1-12 are allowable.   

The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 include introducing an insulated conductive heat-transfer device, with a distal end and a proximal end, into the cryogenic dewar comprising an exterior surface, and providing a Seebeck module, with a cold junction and a hot junction, wherein the distal end is in thermodynamic contact with a cryogenic fluid/gas and the proximal end is thermodynamically connected to the cold junction, wherein the hot junction is thermodynamically connected to a heat source, thereby producing an electrical energy in the Seebeck module, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 2-12 are allowable based on their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861